Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a device layer including a plurality of devices coupled to the metal interconnects” of Claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is dependent on now cancelled Claim 12.
For the purposes of examination the Examiner will consider Claim 13 to dependent on Claim 9.
Claims 14-16 are rejected as being depended on Claim 13

Claim Objections
Claim 8 objected to because of the following informalities:  
“the first diffusion barrier further lines the sidewalls of the top portions of the trenches and the second diffusion barrier lines only the top portions of the trenches.” Is interpreted as --the first diffusion barrier liner further lines the sidewalls of the top 
.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-9, 13, 14, 16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2007/0284736 A1).
Regarding Claim 6, Yang (Fig. 9) discloses an interconnect structure, comprising: 
a dielectric layer (120, 130) having a top surface (top of 130); 
a open-ended trench (trench in 120, 130) extending within the dielectric layer (120, 130) and downwardly with respect to the top surface (top of 130), each of the trench having opposing sidewalls (sidewalls), bottom portions (bottom), and top portions (top portions); 
metal interconnects (160, 170) within the top and bottom portions of the trench (trench in 130, 120); 

a second diffusion barrier (165) lining the sidewalls of the top portions of the trenches (trench in 120, 130) and positioned between the metal interconnects (160, 170) and the dielectric layer (120, 130),
the second diffusion barrier (165) comprising a plurality of vertical spacers (vertical portions of 165) extending, respectively, within the open-ended trench (trench in 120, 130) and having bottom ends adjoining the metal interconnects (160, 170) (Fig. 9), wherein 
each of the vertical spacers (vertical portions of 165, Ta [0051]) and the first diffusion barrier liner (140, Ta) [0049] are of a same composition comprising tantalum, tantalum nitride, or ruthenium tantalum nitride. (Ta, 0049, 0051)
Jung does not explicitly disclose plurality of open ended trenches.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify an interconnect structure in Jung such that there are plurality of open ended trenches [0039] since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding Claim 7, Yang (Fig. 9) discloses the interconnect structure of claim 6, wherein 


Regarding Claim 8, Yang (Fig. 9) discloses the interconnect structure of claim 6, wherein 
the first diffusion barrier liner (140) further lines the sidewalls of the top portions of the trenches (trench in 130, 120) and the second diffusion barrier lines (165) only the top portions of the trenches (trench in 130, 120) (Fig. 9). 

Regarding Claim 9, Yang (Fig. 9) discloses the interconnect structure of claim 6, wherein the metal interconnects (130) comprise copper [0050, 0052]

Regarding Claim 13, Yang (Fig. 9) discloses the interconnect structure of claim 12, wherein 
the metal interconnects (160, 170) and the vertical spacers (vertical portion of 165) have coplanar top surfaces. (Fig. 9) 

Regarding Claim 14, Yang (Fig. 9) discloses the interconnect structure of claim 13, wherein 
the vertical spacers (vertical portions of 165) have thicknesses in a range [10-200Ang] [0051]
Yang does not explicitly disclose range a range of ten to sixty Angstroms.
In re Aller, 105 USPQ 233.
Regarding Claim 16, Yang (Fig. 9) discloses the interconnect structure of claim 14, wherein the first diffusion barrier liner (140) includes top end portions positioned, respectively, between each of the vertical spacers (top portions of 165) and the dielectric layer (120, 130).  

Regarding Claim 18, Yang (Fig. 9) discloses the interconnect structure of claim 6, wherein 
the second diffusion barrier (165) comprises a plurality of vertical spacers (vertical portion of 165) extending, respectively, within the plurality of open-ended trenches (trench in 130, 120) and having bottom ends adjoining the metal interconnects (160, 170), and further wherein 
the vertical spacers, the metal interconnects and the dielectric layer have planarized top surfaces [0058].



Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2007/0284736 A1) in view of Briggs et al. (US 9,418,934 B1)
Regarding Claim 10, Yang (Fig. 9) discloses the interconnect structure of claim 9.
In the current embodiment Yang does not explicitly disclose that an adhesive layer over the first diffusion barrier liner.
However, in a different embodiment (Fig. 10) discloses at least three diffusion barriers/liners 140, 165, 185 one over another and at least 165 or 185 could be considered as an adhesive layer over the first diffusion barrier liner (140).
Briggs (Fig. 2C) discloses multilayer diffusion barrier layer (64L) including Ta/TaN and Ta/TaN/Ta) including an adhesive layer (TaN) over a first diffusion barrier liner (Ta) [column line 6, line 32-45].
  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an interconnect structure in Yang in view of Briggs such that including an adhesive layer over the first diffusion barrier liner in order to create multilayer first diffusion barrier and provide better diffusion prevention [column line 6, line 32-45] and since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding Claim 11, Yang in view of Briggs discloses the interconnect structure of claim 9.
Yang does not explicitly disclose including a cobalt or tantalum nitride adhesive layer over the first diffusion barrier liner.


However, in a different embodiment (Fig. 10) discloses at least three diffusion barriers/liners 140, 165, 185.
Briggs (Fig. 2C) discloses multilayer diffusion barrier layer (64L) including Ta/TaN and Ta/TaN/Ta) including a cobalt or tantalum nitride adhesive layer (TaN) over a first diffusion barrier liner (Ta) [column line 6, line 32-45].
  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an interconnect structure in Yang in view of Briggs such that a cobalt or tantalum nitride adhesive layer included over the first diffusion barrier liner.in order to create multilayer first diffusion barrier and provide better diffusion prevention [column line 6, line 32-45] and since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.


Regarding Claim 15, Yang discloses the interconnect structure of claim 14.
Yang in the current embodiment does not explicitly disclose an adhesive layer between each of the vertical spacers and the first diffusion barrier liner.
However, in a different embodiment (Fig. 10) discloses at least three diffusion barriers/liners 140, 165, 185 one over another and layer 165 could be considered as an adhesive layer (165) between each of a vertical spacers (vertical portions of 185) and the first diffusion barrier liner (140).

  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an interconnect structure in Yang in view of Briggs such that an adhesive layer between each of the vertical spacers and the first diffusion barrier liner in order to create multilayer first diffusion barrier and provide better diffusion prevention [column line 6, line 32-45] and since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.


Regarding Claim 21, Yang (Fig. 9) discloses the interconnect structure of Claim 6, wherein: 
Yang (Fig. 9) does not explicitly disclose that the plurality of open-ended trenches have a width ranging from 24 nm — 10 um and a depth ranging from 24 nm — 10 um.
However, Yang discloses thicknesses of layer 120 (5nm-90nm) [0044], layer 130 (200-900nm) [0045] and layer 122 (5nm-90nm) [0046] in which the trenches are formed.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an interconnect structure in Yang such that a depth ranging from 24 nm — 10 um since it has been held that the general conditions of a claim are disclosed In re Aller, 105 USPQ 233.
Yang (Fig. 9) does not explicitly disclose that the plurality of open-ended trenches have a width ranging from 24 nm — 10 um.
Briggs (Fig. 1) discloses open-ended trenches have a width ranging from 24 nm — 10 um (W1). [column 3, lines 45-67]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify an interconnect structure in Yang in view of Briggs such that the plurality of open-ended trenches have a width ranging from 24 nm — 10 um and since it has been held that the general conditions of a claim are disclosed in a prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.


Regarding Claim 22, Yang in view of Briggs discloses the interconnect structure of Claim 21, further comprising a device layer including a plurality of devices coupled to the metal interconnects (160, 170) (“a substrate (not shown) that includes at least one semiconductor device” 0038).

Regarding Claim 23, Yang in view of Briggs discloses the interconnect structure of Claim 22, wherein the opposing sidewalls are parallel (Fig. 9).


Response to Arguments
Applicant’s arguments with respect to claim(s) 6-10, 13-16, 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920.  The examiner can normally be reached on M-F 9a.m.-6p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DMITRIY YEMELYANOV/Examiner, Art Unit 2891   

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891